Citation Nr: 1815172	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative coxa vara of the right hip with osteomyelitis after December 9, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded these claims in September 2017 for additional development.  In its decision, the Board partially granted the Veteran's appeal for increased rating for his post-operative coxa vara of the right hip and remanded for additional development the remaining claims.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's post-operative coxa vara of the right hip was not manifested by impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.

2.  The Veteran's hepatitis C was not characterized by daily fatigue, malaise, or anorexia, requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks during the previous 12-months.

3.  The probative, competent evidence reflects that the Veteran's service connected disabilities did not preclude him from securing or following a substantially gainful occupation at this time.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for post-operative coxa vara of the right hip are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC (DC) 5255 (2017).

2. The criteria for an initial rating in excess of 10 percent for hepatitis C for the have not been met.  38 U.S. C.A. §§ 5107, 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 7354 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran contends that his right hip disability is more disabling than the current 30 percent disability rating would suggest.  

The Veteran's right hip disability has been rated under DC 5255, which contemplates impairment of the femur.  DC 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a, DC 5255 (2017).

Turning to the evidence of record, a VA examination of the right hip in December 2009 indicates that the Veteran complained of joint pain gradually getting worse, increasing pain, weakness, stiffness and fatigability, and inability to stand or walk more than 15 minutes.  Forward flexion was to approximately 35 degrees, extension to 0 degrees, adduction to 0 degrees, abduction to 20 degrees and internal and external rotation to 20 degrees.  There was pain throughout the range of motion and any attempt at repetitive use caused increasing pain.  

A September 2010 Toledo CBOC physical therapy report notes complaints of pain with hip movements.  Following physical therapy sessions, the Veteran stated application of cold pack to the hip/thigh area was helpful.  

An October 2011 x-ray report administered at the Toledo CBOC showed mild bilateral hip joint osteoarthritis, left greater than right.  The accompanying primary care note summary noted the Veteran denied any associated paraesthesia or weakness.  Moreover, the Veteran was not taking any pain medications.

A November 2011 Toledo CBOC treatment record notes the Veteran's hip pain is better and he is "back to usual."

A May 2014 Ann Arbor VAMC treatment record notes complaints of chronic right hip pain and right knee pain, likely from a meniscal injury.  The Veteran reports that the pain limits his ability to exercise; however, he does not take NSAIDs or any other pain reliever.

The Veteran was afforded a VA examination in September 2017.  The Veteran complained of difficulty walking, standing, and sitting on the right side more than 15 minutes.  The Veteran noted he is not currently receiving any treatment or physical therapy for the hip condition.  Range of motion testing showed forward flexion was to approximately 70 degrees, extension to 20 degrees, adduction to 10 degrees, abduction to 30 degrees, internal rotation to 20 degrees, and external rotation to 40 degrees.  There was no pain throughout initial or repetitive range of motion testing.  Evidence of pain with weight bearing was not observed.  The VA examiner additionally noted that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran did not report flare-ups.  The Veteran did not have ankylosis, atrophy, or malunion or nonunion of the femur or flail hip joint.  Deformity and disturbance of locomotion were noted.  The examiner noted a length discrepancy due to hip surgery.  The left leg measured 98 centimeters, and the right leg measured 96 centimeters, a 2-centimeter difference.  A right hip scar measured 25 centimeters by.2 centimeter.  The examiner noted that the scar was neither painful nor unstable, and that it had a total area less than 39 square centimeters (6 square inches).  Finally, it was noted that the Veteran did not use an assistive device.

After review of the evidence of record, the Board concludes that a rating in excess of 30 percent after December 9, 2009 is not warranted.  The evidence above shows that that the Veteran's femur is impaired; however, there is no evidence of fracture of the surgical neck of the femur with false joint, fracture of the shaft or anatomical neck of the femur with nonunion.  Further, the VA examination report shows that the Veteran had no additional limitation of motion in degrees or functional loss due to pain, painful motion, weakness, or fatigability upon repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  As such, ratings of 60 percent or higher are not warranted under DC 5255.

The Board also considered whether the Veteran's right hip disability warranted an increased rating under any DC pertaining to the hip, including DCs 5250 through 5254.  38 C.F.R. § 4.71a (2017).  Specifically, there is no evidence of ankylosis or a flail hip joint, precluding ratings under DC 5250 and 5254, respectively.  The Board has also considered whether the Veteran is entitled to other ratings for loss of motion.  However, there is no evidence of limitation of extension, flexion or abduction that would most nearly approximate the criteria for a compensable evaluation under DCs 5251, 5252 or 5253.

Although a scar was noted, the September 2017 VA examiner indicated that it was not painful and/or unstable or covered a total area greater than 39 square cm.  As such, a separate compensable rating under DCs 7801, 7802, or 7804 is not warranted.

Lastly, under DC 5275, shortening of the bones of a lower extremity of 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters) warrants a 10 percent rating.  Higher ratings of 20, 30, 40, 50, and 60 percent are available for greater shortening.  Here, the September 2017 examiner noted a leg length discrepancy of 2 centimeters.  Hence, a compensable disability rating under DC 5275 is not warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent after December 9, 2009 for post-operative coxa vara of the right hip must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Next, the Veteran is currently seeking entitlement to an initial disability rating in excess of 10 percent for hepatitis C.

Here, the Veteran's disability has been rated under DC 7354 for hepatitis C.  Under these criteria, a rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

With regard to the notes following DC 7354, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  (See § 4.14) Note (2): For purposes of evaluating conditions under DC 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  

In a November 2005 Ann Arbor VAMC treatment record, the Veteran reported no hematemesis, hematochezia, abdominal swelling or bloating, pedal edema, or skin changes.  

An August 2009 outpatient note indicates that the Veteran has arthralgias due to hepatitis C or secondary to osteoarthritis.  However, the Veteran noted they have improved and he walks 1.5 miles a day.  Moreover, he denied nausea, vomiting, abdominal pain, jaundice, peripheral edema, decreased urine output, hematuria, or limb paresthesias.

In a September 2009 Ann Arbor nephrology consult, the Veteran reported occasional fatigue symptoms.  He denied chest pain, shortness of breath, sleep problems, dysuria, hematuria, and pyuria.  He stated he has a good appetite.  A December 2009 liver biopsy showed fibrosis, stage 2/4.  The Veteran chose to defer treatment after hearing the risks and benefits of starting treatment immediately.  Records note no other treatment for hepatitis C.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported feeling tired all the time, limited social contact, and his activities were limited.  The Veteran indicated that every joint in his body ached and he spent 75 percent of the day in bed.  The Veteran reported he was not being treated for his fatigue or tiredness.  He denied nausea, vomiting, anorexia, weight loss, stomach pain or right upper quadrant pain.  

At that time, importantly, the Veteran reported retiring because of gout, depression, and steroids.  

In June 2015, the Veteran completed an 8-week antiviral treatment.  Follow-up viral load testing showed that hepatitis C viral levels were undetectable.

A VA examination was conducted in September 2017.  The veteran stated he had antiviral treatment in 2015 and the virus was cleared from his blood.  No current treatment was noted.  Intermittent arthralgia was noted and there had been no incapacitating episodes in the past 12 months.  Viral titers performed on June 8, 2015, indicated no virus detected.  This condition did not impact the Veteran's ability to work.

The Board finds that the evidence of record does not show that the Veteran's service-connected hepatitis C meets the criteria for a 20 percent or greater disability rating at any point during the appeal period.  The evidence does not show daily fatigue, malaise, or anorexia, requiring dietary restriction or continuous medication.  The Veteran has consistently denied experiencing any of the symptoms that would be required to assign a higher rating.  

For example, the September 2009 report indicated only occasional, not daily, fatigue.  Likewise, although the September 2017 VA examination reflected arthralgias, the examiner indicated on the examination report that these were only intermittent and not daily.  Furthermore, the record shows only one finite course of medication in 2015.  Finally, the December 2009 and September 2017 VA examiners did not note any incapacitating episodes due to this hepatitis C.  The Board also finds that the Veteran did not have any symptoms associated with sequelae of his hepatitis C such as would warrant a separate evaluation.

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Entitlement to TDIU

The Veteran contends that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board finds that competent, credible, and probative evidence establishes that the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.

In this case, the Veteran's service connected disabilities include post-operative coxa vara of the right hip rated at 30 percent disabling, hepatitis C rated at 10 percent disabling, lumbosacral strain with facet arthritis rated at 10 percent disabling, and left hip strain rated at 10 percent disabling.  The Veteran's total combined evaluation for compensation was 50 percent.  

Therefore, the Veteran does not meet the schedular rating criteria for TDIU and the issue becomes whether the Veteran's service-connected disabilities presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and that the Veteran was rendered unemployable due to her service-connected disabilities.  38 C.F.R. § 4.16(a),(b).

The Board remanded the issue in September 2017 for referral of the claim to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

The Director of Compensation Service provided a decision denying entitlement to TDIU on an extraschedular basis in November 2017.  The Director noted that review of the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The Veteran claimed TDIU citing his right hip and liver damage.  The Veteran is currently retired.  The evidence of record indicates that the Veteran completed four years of college.  The Veteran was last employed at an insurance company in 2004.  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.

Social Security Disability records note the Veteran was awarded benefits for non-service connected rheumatoid arthritis and other inflammatory polyarthropathies with secondary mood disorders.  Such facts only provide limited evidence against this claim, indicating significant nonservice connected problems. 

VA examination in August 2005 showed the Veteran reporting operative intervention for coxa vera, and having a total of six operations to put plates and screws in and out and to clean up an infection with no recurrence.  The Veteran complained of pain, soreness, stiffness, fatigability and limited motion.  The examiner noted the Veteran has been disabled and not working since 2004.  The examiner noted that the Veteran is able to perform daily activities.  Upon physical examination, the Veteran showed the ability to ambulate without aid or assistance.

VA Vocational Rehabilitation records note the Veteran was unemployed, but participating in vocational rehabilitation, pursuing an associate's degree in information services, and applying for substitute teaching positions.

Following a December 2009 VA examination, the examiner noted that the Veteran cannot do any standing or walking for more than fifteen minutes at a time.  The examiner noted the Veteran was unable to continue working due to non-service connected gout, steroids, and depression.  

In a June 2013 Ann Arbor VAMC treatment record, the attending physician noted the Veteran walks regularly despite knee pain.  Furthermore, the record notes the Veteran has no difficulty with ADLs.

In a January 2016 treatment note, the Veteran reported he is currently travelling around the United States in a camper for recreation.

The Veteran received another VA examination in September 2017.  The examiner found that the Veteran's hepatitis C and coxa vera did not impact his ability to work.  The examiner opined normal employment would be difficult but the Veteran is able to perform sedentary activity.  Moreover, the examiner stated that none of the Veteran's service connected conditions would impact his ability to obtain and maintain substantially gainful sedentary employment.  

While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact was considered in the ratings assigned.  Simply stated, if the Veteran did not have some problems with his service-connected conditions there would be no basis for the current evaluations.

Specifically, at no time during the period on appeal did a VA examiner or another physician state that the Veteran's service-connected disabilities precluded him from gainful employment.  These opinions are afforded high probative value as they were made after a review of the available evidence and history including interview with the Veteran and examination of the Veteran.  Therefore, the Board finds that the preponderance of the probative evidence does not otherwise show that the service-connected disabilities alone prevented the Veteran from obtaining and maintaining substantially gainful employment.

Accordingly, the Board finds that the Veteran's service-connected disabilities did not manifest to a level that precludes him from obtaining or maintaining substantially gainful employment throughout the period on appeal.  Therefore, the criteria for TDIU have not been met and the Veteran's claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



ORDER

A rating in excess of 30 percent for post-operative coxa vara of the right hip, is denied.

An initial rating higher than 10 percent for hepatitis C, is denied.

Entitlement to a TDIU is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


